DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 4-9, 11-13, 15, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,718,095 in view of Barrett et al. (7,384,217). The claims to the current application claim the same limitations to the claims of US Patent 10,718,095 with the exception of the claims to the current application claiming the barrier structure is reducing erosion due to mudslide on a slope. However, Barrett teaches it is well known that erosion control products may be utilized in slopes/mudslide as well (at least col. 1, lines 15-25; col. 6, lines 41-51).  Furthermore, pursuant to MPEP 2114, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. Therefore, the claims to the current application are not patentably distinct from the claims to US Patent 10,718,095.

Claim 1-9, 11-13, 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,954,641 in view of Barrett et al. (7,384,217). The claims to the current application claim the same limitations to the claims of US Patent 10,954,641 with the exception of the claims to the current application claiming the barrier structure is reducing erosion due to mudslide on a slope. However, Barrett teaches it is well known that erosion control products may be utilized in slopes/mudslide as well (at least col. 1, lines 15-25; col. 6, lines 41-51).  Furthermore, pursuant to MPEP 2114, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. Therefore, the claims to the current application are not patentably distinct from the claims to US Patent 10,954,641.

Claim 1-9, 11-13, 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,149,393 in view of Barrett et al. (7,384,217). The claims to the current application claim the same limitations to the claims of US Patent 11,149,393 with the exception of the claims to the current application claiming the barrier structure is reducing erosion due to mudslide on a slope. However, Barrett teaches it is well known that erosion control products may be utilized in slopes/mudslide as well (at least col. 1, lines 15-25; col. 6, lines 41-51).  Furthermore, pursuant to MPEP 2114, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. Therefore, the claims to the current application are not patentably distinct from the claims to US Patent 11,149,393.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the sand-collecting extension" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection(s) set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  barrier structures for reduction erosion are known such as that taught by Herzog (2006/0056913). However, the cited prior art lacks a second plurality of holes penetrating the apparatus rear wall, the 14holes of the second plurality of holes being smaller in diameter than the 15holes of the first plurality of holes, the first plurality of holes being 16configured to allow mud to flow through the barrier wall and into the 17chamber space, and the second plurality of holes being configured to allow 18water to flow through the apparatus rear wall out of the chamber space as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See pto-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
6/16/2022